t c summary opinion united_states tax_court joseph engesser petitioner v commissioner of internal revenue respondent docket no 12283-16s filed date howard chernoff for petitioner byron m huang for respondent summary opinion colvin judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether for petitioner may claim as a dependent his minor child h e and whether he is entitled to a child_tax_credit an earned_income_tax_credit and head_of_household filing_status with respect to h e respondent concedes that petitioner will prevail on these issues if h e had the same principal_place_of_abode as petitioner for more than one-half of we hold that she did background some of the facts have been stipulated and are so found petitioner resided in new jersey when he filed the petition 1unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2we refer to minor children by their initials see rule a petitioner and cerice anthony lived together from until late in or early in in what we will refer to as apartment e petitioner and ms anthony are the parents of h e a minor child born in petitioner and ms anthony never married petitioner continued to live in apartment e during the year at issue around the beginning of ms anthony moved from apartment e to her mother’s nearby apartment which we will refer to as apartment s ms anthony was removed from the lease for apartment e on date during petitioner worked at lowe’s and as a custodian at middlesex county college his work schedule at middlesex county college was from p m to p m on school days when petitioner worked those hours petitioner’s parents took care of h e after school and until petitioner finished work petitioner stopped working at middlesex county college at a time not specified in the record 3the street address and city name are not needed for purposes of deciding the factual issue in dispute a letter dated date from messina pediatrics states that h e was seen in that office on date date and date and that according to the records of that office h e resided at apartment e a u s postal service usps change_of address form dated date purports to change h e ’s address from apartment s to apartment e petitioner did not prepare the change_of address form and the record does not show who prepared it and submitted it to the usps petitioner’s and ms anthony’s tax returns for petitioner timely filed a form_1040 u s individual_income_tax_return for on that return petitioner claimed h e as a dependent and he claimed head_of_household filing_status a child_tax_credit and an earned_income_tax_credit with respect to h e petitioner did not submit a form_8332 release revocation of release of claim to exemption for child by custodial_parent with his form_1040 for tax_year ms anthony also claimed h e as a dependent on her form_1040 for tax_year there is no evidence that ms anthony submitted a form_8332 with her return and a letter from old bridge township public schools dated date states that h e lived at apartment e presumably meaning in date petitioner initiated a custody proceeding in in the superior court of new jersey on date the superior court ordered joint custody over h e for petitioner and ms anthony under this schedule each parent had custody over h e about one-half of the time the date order also said that ms anthony could claim h e as a dependent for and all odd-numbered years and petitioner could claim her as a dependent for and all even- numbered years on date the superior court revised the custody schedule reducing the time h e would be with petitioner discussion the issues for decision are whether for petitioner is entitled to claim h e as a dependent and whether he is entitled to a child_tax_credit an earned_income_tax_credit and head_of_household filing_status with respect to h e applicable tax rules a taxpayer is allowed a deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines the term dependent to include a qualifying_child or a qualifying_relative generally a qualifying_child must bear a specified relationship to the taxpayer eg be the taxpayer’s child have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements not have provided over one-half of such individual’s own support for the relevant period and not have filed a joint_return for that year sec_152 respondent concedes that h e satisfies the age relationship and support requirements of sec_152 the parties dispute only whether h e lived with petitioner for more than one-half of sec_24 provides a tax_credit with respect to each qualifying_child of the taxpayer for whom the taxpayer is allowed a deduction under sec_151 the term qualifying_child is defined as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age sec_24 sec_32 allows an eligible_individual an earned_income_tax_credit sec_32 defines an eligible_individual as an individual who has a qualifying_child for the taxable_year the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 determined without regard to paragraph d thereof and sec_152 sec_32 sec_1 prescribes a relatively favorable tax schedule for a taxpayer who qualifies as a head_of_household a head_of_household as relevant herein is an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 or b any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 respondent concedes that petitioner is entitled to prevail on all of these issues if h e had the same principal_place_of_abode as petitioner for more than one-half of whether h e had the same principal_place_of_abode as petitioner for more than one-half of respondent points out that the letter from messina pediatrics does not say where h e lived during most of the and custody orders do not give petitioner custody over h e for more than one-half of the time after date the usps change_of address form of unknown authorship says h e ’s address changed from apartment s to apartment e in date petitioner did not include a form_8332 with his form_1040 for and there were anomalies in petitioner’s testimony petitioner’s testimony this case will be decided in part on the basis of our assessment of the credibility of petitioner’s testimony that h e had the same principal_place_of_abode as petitioner for more than one-half of we decide whether a witness’ testimony is credible by relying on objective facts the reasonableness of the testimony the consistency of statements made by the witness and the demeanor of the witness see 140_us_417 338_f2d_602 9th cir aff’g 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure we may discount testimony which we find to be unworthy of belief see 87_tc_74 but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted see 39_f3d_658 6th cir aff’g and remanding 99_tc_370 and tcmemo_1992_616 petitioner testified that h e resided with him in apartment e throughout petitioner also testified that ms anthony sometimes asked whether she could take h e for a period such as one or two days and that he always agreed to those requests respondent points out that saying h e lived with him during all of is inconsistent with petitioner’s testimony that h e sometimes spent some days with ms anthony but we do not believe those two statements undermine petitioner’s contention that h e had the same principal_place_of_abode as petitioner for more than one-half of documentary_evidence the letter from messina pediatrics shows that h e lived with petitioner during november and date the letter from h e ’s school shows that h e lived with petitioner in date we do not consider the date usps change_of address form because the record does not show who provided that information respondent infers from the and joint custody orders which resulted from a custody suit brought by petitioner that h e did not have the same principal_place_of_abode as petitioner for more than one-half of and that petitioner brought the custody case in order to expand the extent of his custody for h e however petitioner testified in effect that he initiated that suit because he wanted a more formalized custody arrangement petitioner’s account is credible on the basis of this record respondent points out that ms anthony claimed h e as a dependent and did not provide a form_8332 to petitioner waiving her right to do so but this seems no more noteworthy in establishing h e ’s residence than the fact that petitioner also claimed her as a dependent and apparently did not provide a form_8332 to ms anthony the gaps in the documentary_evidence for the documentary_evidence for and the anomalies in petitioner’s testimony do not undermine petitioner’s overall testimony conclusion on this record we find that h e had the same principal_place_of_abode as petitioner for more than one-half of thus h e was petitioner’s qualifying_child as defined in sec_152 for and in the light of respondent’s concessions petitioner is entitled to the dependency_exemption the child_tax_credit the earned_income_tax_credit and head_of_household filing_status with respect to h e for to reflect the foregoing decision will be entered for petitioner
